Reed, J.
The circuit court instructed the jury that, if the contract was as alleged in the petition, defendant was bound to give plaintiif steady work so long as it continued him in its employ; and that if it, without entirely releasing him from the engagement, laid .him off for a time, it was responsible to him for his wages during that time; but that, if the employment was for an indefinite period, it had the right to terminate it at any time. Eo exception was taken to this instruction, and the giving of it has not been assigned as error. We will assume, therefore, that it is correct. The evidence is not all set out in the abstract, and we will assume, also, that it was based upon the evidence in the case. Under it the jury were warranted in awarding plaintiif damages to the extent'of the amount of his wages during the time he was laid' off. The sum awarded is not in excess of that amount. There is therefore no inconsistency between the general and special verdicts.
AFFIRMED.